TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00359-CR
                                         NO. 03-02-00360-CR
                                         NO. 03-02-00361-CR



                                       Michael Derril Stratton
                                    a/k/a Michael Derrill Stratton
                              a/k/a Michael Derrell Stratton, Appellant

                                                    v.

                                     The State of Texas, Appellee


         FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
       NOS. 52,698, 52,699 & 52,700, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                              MEMORANDUM OPINION


                Before a jury, appellant Michael Derril Stratton pleaded guilty to indictments accusing him

of aggravated sexual assault, aggravated robbery, and aggravated kidnapping. Tex. Pen. Code Ann. ''

20.04, 22.021 (West Supp. 2003), ' 29.03 (West 1994). The jury returned instructed verdicts of guilty

and assessed prison terms of fifty, thirty, and fifteen years. The jury also imposed a $10,000 fine for each

offense.

                On October 16, 2002, appellant=s court-appointed attorney filed briefs concluding that the

appeals are frivolous and without merit. The briefs meet the requirements of Anders v. California, 386

U.S. 738 (1967), by presenting a professional evaluation of the record demonstrating why there are no

arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);

Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.

Crim. App. 1969). Copies of counsel=s briefs were delivered to appellant, and appellant was advised of his

right to examine the appellate record and to file a pro se brief.

                 On November 15, 2002, the parties, including appellant, were notified that these causes

would be submitted for decision on December 23. On November 27, appellant filed his first pro se motion

for extension of time to file his pro se brief, asking for an additional thirty days. The motion was granted and

the time for filing the pro se brief was extended to January 10, 2003. On January 7, appellant filed a

second pro se motion for extension of time, requesting an additional ninety days in which to file his pro se

brief. This motion was granted in part; the time for filing was extended to March 15, 2003. On March 20,

the Court received appellant=s third pro se motion for extension of time in which he asked for at least thirty

more days to file his pro se brief. On March 28, the third motion was granted and the Court ordered

appellant to tender his brief for filing no later than April 15, 2003. The order contained a warning that no

further extension of time would be granted. On April 7, the Court received a letter from appellant stating

that he would comply with the March 28 order. On April 22, however, appellant filed his fourth motion for

extension of time seeking an additional ninety days in which to prepare and file his pro se brief. That motion

was granted in part and appellant was ordered to file his pro se brief no later than May 15, 2003. To date,

appellant has neither tendered a pro se brief for filing nor requested additional time.

                 The Court is aware of the difficulties confronting non-lawyer inmates attempting to do legal

research and writing while in prison. For this reason, the Court attempts to give appellants whose lawyers


                                                       2
have filed frivolous appeal briefs a generous amount of time in which to prepare and file their own pro se

briefs. We cannot, however, give such appellants an unlimited amount of time. Appellant has had seven

months to prepare his pro se brief or to otherwise respond to his appointed attorney=s frivolous appeal brief.

This is, we believe, a reasonable amount of time.

                 We have reviewed the records and counsel=s briefs and agree that the appeals are frivolous

and without merit. We find nothing in the records that might arguably support the appeals. Counsel=s

motions to withdraw are granted.

                 The judgments of conviction are affirmed.




                                                  __________________________________________

                                                  Jan P. Patterson, Justice

Before Justices Yeakel, Patterson and Puryear

Affirmed

Filed: May 22, 2003

Do Not Publish




                                                      3